Citation Nr: 0100015	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  97-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pain in the left 
leg.

2  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury (currently 
classified as degenerative joint disease of left knee and 
bilateral elbows).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from December 1971 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a left knee injury, and assigned a 10 percent 
evaluation.  The veteran has perfected a timely 
administrative appeal, which challenges the assignment of the 
10 percent rating.

During the course of this appeal, the veteran initiated 
several claims for entitlement to service connection for 
disabilities claimed as undiagnosed illnesses resulting from 
military service in the Gulf War.  In a June 1999 rating 
decision, the RO denied those claims, and the veteran did not 
thereafter perfect an appeal.  

Regarding the claim for service connection for left leg pain, 
the Board notes that the RO denied that claim in its November 
1996 rating decision.  The veteran disagreed with the 
determination in his May 1997 notice of disagreement.  The RO 
issued a statement of the case in June 1997, and the veteran 
subsequently perfected this appeal.  This procedural history 
is noted only to say that this issue remains on appeal even 
though the RO, after its June 1997 statement of the case, did 
not incorporate the issue of entitlement to service 
connection for left leg pain in any subsequent rating 
decisions or supplemental statements of the case.  

Both issues listed on the title page of the decision are 
further discussed in the remand below.  The remand also 
addresses whether the veteran is entitled to an additional 
evaluation for instability as a residual of the left knee 
injury pursuant to VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).




REMAND

Regarding the issue of entitlement to service connection for 
left leg pain, the Board notes that the veteran basically 
contends that he has left leg pain that is separate from his 
service-connected left knee disability.  The veteran's 
service medical records show that in February 1975, the 
veteran was in a car accident.  At that time he complained of 
severe pain in his left leg and knee.  In October 1975, the 
veteran was seen for complaints of pain in the left leg for 
two weeks duration.  It was noted that the left leg had been 
broken in 1965, that it took a year to heal, and that the 
veteran was told that his leg might always give him trouble.  
Later in October 1975, the veteran was seen for complaints of 
muscle spasms in the left leg for one day duration.  In April 
1989, the veteran complained of left calf pain times five 
days duration.  The assessment was muscle strain.  In January 
1995, when the veteran was seen for complaints of left knee 
pain, he reported that the pain was also in his calf.  Prior 
to service discharge, in an examination report dated February 
27, 1996, the examiner indicated that there was some 
abnormality with the left leg, and that the left leg problem 
was related to the knee pain.  

In a November 1996 rating decision, the RO denied the 
veteran's claim for service connection for left leg pain, and 
noted that the veteran's left leg pain had been shown on 
current examination to be part of the left knee condition.  
In the case of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), the Court held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  However, in this veteran's case, 
the Board will seek further evaluation of the alleged leg 
disorder because recently enacted legislation provides that 
VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the claim for 
benefits sought.  This assistance includes providing a 
medical examination when such examination is necessary to 
make a decision on the claim.  VA may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C.§§ 5103, 5103A, 5107).  Here, further 
assistance to the veteran with a VA examination is necessary 
so that there can be sufficient medical evidence for VA to 
make a determination on the veteran's left leg claim.

Secondly, regarding the issue of entitlement to an initial 
evaluation in excess of 10 percent for residuals of a left 
knee injury (currently classified as degenerative joint 
disease of the left knee and bilateral elbows), the Board 
notes that the RO originally granted service connection for 
residuals of a left knee injury in a November 1996 rating 
decision.  A 10 percent evaluation was assigned effective 
from October 1, 1996.  The disability rating was assigned 
under Diagnostic Code 5257, for other impairment of the knee 
including recurrent subluxation or lateral instability.  The 
grant was based on the fact that the veteran injured his left 
knee in service when he was hit by a large pipe across the 
knee.  During the remainder of his service, he had recurrent 
left knee pain and underwent left knee surgery, which 
resulted in current residuals.  

In a December 1997 rating decision, the evaluation of 
residuals of a left knee injury was continued at 10 percent 
disabling, based on a showing by satisfactory evidence of 
painful left knee motion.

In a January 1999 rating action, the RO changed the rating 
criteria for the veteran's left knee disability from 
diagnostic code 5257, to the hyphenated diagnostic codes of 
5010-5261 for arthritis, as contemplated by limitation of 
motion.  In the same rating action, the RO granted service 
connection for both elbows as being directly related to 
military service.  In the decision section of the rating 
action, the RO indicated that service connection for 
degenerative joint disease of the bilateral elbows was 
granted with an evaluation of zero percent, effective from 
October 1, 1996.  Notably, however, when the RO listed the 
veteran's service connected disabilities on the January 1999 
rating sheet, it combined the ratings for degenerative joint 
disease of the left knee and of the bilateral elbows under 
hyphenated diagnostic codes 5010-5261, and assigned a 10 
percent evaluation, effective from October 1, 1996.  In the 
reasons and bases section, the RO explained that there was 
only x-ray evidence of degenerative joint disease of both 
elbows, with some evidence of left epicondyle tenderness, and 
concluded that the bilateral elbow condition would be rated 
together with the left knee condition under diagnostic code 
5010, evaluated as 10 percent disabling.

The Board points out here that such a rating is permissible 
only if the conditions being rated, degenerative arthritis of 
the left knee and of both elbows, are being rated as 2 or 
more major joints, based solely on x-ray findings of 
arthritis.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 
5003 (Note (1): "The 20 pct and 10 pct ratings based on x-
ray findings . . . will not be combined with ratings based on 
limitation of motion") (emphasis added).  That 
notwithstanding, the VA examination reports in September 1998 
and March 1999, respectively, confirm that the veteran has 
limited and painful motion of the left knee, which is 
evidence enough to support a 10 percent rating for 
degenerative joint disease of the left knee, as established 
by x-ray findings, based on noncompensable limitation of 
motion with satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, and VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  Contrarily, the evidence of 
record also supports a 10 percent rating for degenerative 
joint disease of both elbows, as established by x-ray 
evidence of involvement of 2 or more major joints.  See 
38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Codes 5003 and 5010.

While the November 1999 Supplemental Statement of the Case 
shows that the veteran's left knee disability is being rated 
at 10 percent under diagnostic codes 5010 and 5003 (as they 
pertain to noncompensable limitation of motion), it does not 
reconcile the prior rating actions in January and June 1999, 
which reflect that degenerative joint disease of both elbows 
and of the left knee are being rated "together" as 10 
percent disabling, based on x-ray evidence of involvement of 
2 or more major joints and limitation of left knee motion 
objectively confirmed by painful motion, under hyphenated 
diagnostic codes 5010-5261.  See 38 C.F.R. § 4.27.  Since 
there remains a discrepancy as to the actual basis for the 10 
percent evaluation assigned for the service-connected left 
knee and bilateral elbow conditions; and since the Board 
lacks appellate jurisdiction to review the bilateral elbow 
conditions, this matter needs to be resolved by the RO before 
the Board can consider the single issue of whether the 
veteran is entitled to an initial evaluation in excess of 10 
percent for residual of a left knee injury (now characterized 
as degenerative joint disease of the left knee).  In that 
regard, the Board determines that the propriety of the 
classification of the left knee and both elbow disabilities, 
as listed on the January and June 1999 rating sheets, and the 
selection of the applicable diagnostic code used to rate such 
disabilities, is inextricably intertwined with the issue on 
appeal concerning a higher initial evaluation for the left 
knee disability only.

Lastly, a review of the evidence of record appears to have 
reasonably raised the issue of entitlement to an additional 
evaluation for instability, as a residual of the left knee 
injury.  In this context, the Board points out that while the 
two VA examination reports in June 1997, and September 1998, 
respectively, show that the veteran had no instability of the 
knee, a VA treatment record dated in April 1999, shows that 
the veteran had anterior-posterior instability of the knee.  
Clarification on this matter is necessary before the Board 
can determine whether the veteran is entitled to an 
additional rating for instability, as a service-connected 
residual of the left knee injury, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 and VAOPGCPREC 23-97.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his degenerative 
joint disease of the left knee and of 
both elbows, and for his left leg pain.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any current left leg pain, and secondly, 
to determine the severity of his service-
connected degenerative joint disease of 
the left knee and of both elbows.  All 
necessary tests and studies, including x-
rays and range of motion studies (in 
degrees) should be performed.  The 
examiner is requested to review the 
veteran's claims folder in conjunction 
with this examination.

In the first instance, the examiner is 
asked to opine, if possible, on whether 
any current left leg pain can be 
disassociated from the veteran's left 
knee disability; and whether any current 
left leg pain is associated with the 
trauma of the left leg shown in service 
in 1975 and/or the other times the 
veteran was treated for complaints of 
left leg pain during service.  Secondly, 
the examiner is requested provide an 
opinion as to the following:  Does the 
veteran have degenerative joint disease 
of the either or both elbows (please 
specify the extremity)?  If so, did he 
have this condition in March 1982 based 
on the March 1982 x-ray examination 
report?

Based on a review of the record and the 
results of the VA orthopedic examination, 
the examiner is requested identify the 
joint or joints affected by arthritis and 
to identify any objective evidence of 
pain or functional loss due to pain 
associated with respect to the veteran's 
left knee and/or bilateral elbow 
disabilities.  The examiner is asked to 
determine for each affected joint 
whether, and to what extent, it exhibits 
weakened movement, excess fatigability, 
or incoordination.  The examiner is also 
asked to opine as to whether there is 
objective evidence of lateral instability 
or subluxation of the left knee.  Any 
opinion expressed should be accompanied 
by a written rationale.

3.  The RO is asked to clarify its 
classification of the veteran's left knee 
and bilateral elbow disabilities; 
currently rated together as 
"degenerative joint disease, left knee 
and bilateral elbows (formerly rated as 
residuals, left knee injury, under 
Diagnostic Code 5257);" as this type of 
rating is only permissible if the 
conditions being rated, degenerative 
arthritis of the left knee and of both 
elbows, are being rated as 2 or more 
major joints, based solely on x-ray 
findings of arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note (1).  
In the same regard, the RO is asked to 
determine, and or explain, whether the 
veteran is entitled to a 10 percent 
rating for degenerative joint disease of 
the left knee, based solely on limitation 
of motion objectively confirmed by 
satisfactory evidence of painful motion, 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, and VAOPGCPREC 9-98.  The RO is 
also asked to determine whether 
separating ratings should be assigned for 
the left knee, and for the right and left 
elbows.  See Estaban v. Brown, 6 Vet. 
App. 259, 262 (1994).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


 


